Title: From Thomas Jefferson to Robert Bailey, 9 September 1804
From: Jefferson, Thomas
To: Bailey, Robert


               
                  
                     Dear Sir
                  
                  Monticello Sep. 9. 04.
               
               I think I informed you that I should want such a box of plants & seeds put up every year as I first desired from you, for the same friend at Paris. I have only therefore to refer you to my former list, and call your attention to it at this time when the season for getting the seeds is commencing. when you come to pack the plants in autumn, they must have a great quantity of moss distributed among them. in this condition I recieved two boxes of plants from Italy this spring in such perfect vigor that not a single one I think was lost. I shall be at Washington myself by the last of the month.
               Your acquaintances here are well; particularly mr & mrs Terril, Doctr. Meriwether who is in the neighborhood on a visit, Colo. & mrs Lewis & my own family, which joins me in saluting you with our best wishes.
               
                  
                     Th: Jefferson
                  
               
            